Title: To George Washington from Richard Henry Lee, 22 July 1784
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Chantilly [Va.] July the 22d 1784

The letter that you did me the honor to write to me on the 12th of June last, I did not receive until two days ago. I impute this to my having been obliged to leave the Assembly, by the ill state of my health, a fortnight before it was adjourned.
The very great respect that I shall ever pay to your recommendations, would have been very sufficient to have procured my exertions in favor of Mr Paine, independent of his great public merits in our revolution.
I have a perfect knowledge of the extraordinary effects produced by that Gentlemans writings, effects of such an important nature, as would render it very unworthy of these States to let him suffer anywhere; but it would be culpable indeed to permit it under their own eye, and within their own limits. I had not the good fortune to be present when Mr Paines business was considered in the House of Delegates, or most certainly I should have exerted myself in his behalf. I have been told that a proposition in his favor miscarried from its being observed that he had shewn enmity to this State by having written a pamphlet injurious to our claim of Western Territory—It has ever appeared to me that this pamphlet was the consequence of Mr Paines being himself imposed upon and that it was rather the fault of the place than of the Man.
This however, was but a trifle when compared with the great and essential services that his other writings have done for the

United States. I am with the most unfeigned esteem and regard, dear Sir Your most obedient & very humble servant

Richard Henry Lee

